Citation Nr: 0018163	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  98-00 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey



THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include an obsessive compulsive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Craven, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1989 to 
April 1996.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a September 1997 decision of the RO.

The Board acknowledges that the veteran submitted a notice of 
disagreement with respect to the RO's denial of claims of 
entitlement to higher ratings for status post tibial plateau 
fracture of the right knee and bronchial asthma.  The 
veteran, however, failed to timely submit a substantive 
appeal with regard to those claims.

In February 1998, the veteran submitted a request for 
extension of the period for filing a substantive appeal.  In 
March 2000, the RO informed the veteran that the request for 
extension of the period for filing a substantive appeal had 
been untimely.  The Board notes that a denial of a request 
for extension may be appealed to the Board; however, the 
veteran did not submit a notice of disagreement with respect 
to this finding .  See 38 C.F.R. § 20.303 (1999).  
Consequently, the Board does not have jurisdiction over the 
issues of entitlement to higher ratings for status post 
tibial plateau fracture of the right knee and bronchial 
asthma.  38 U.S.C.A. § 7105 (West 1991).

In May 2000, the veteran was scheduled for a hearing before a 
Member of the Board; however, he failed to report to the 
hearing.


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
a psychiatric disorder, to include an obsessive compulsive 
disorder, is supported by cognizable evidence demonstrating 
that the claim is plausible or capable of substantiation.



CONCLUSION OF LAW

The claim of entitlement to service connection for a 
psychiatric disorder, to include an obsessive compulsive 
disorder, is well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  If 
a condition noted during service is not determined to be 
chronic, then, generally, a continuity of symptomatology 
after service is required for service connection.  Id.

The threshold question which must be answered is whether the 
veteran has presented a well-grounded claim for service 
connection.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
In this regard, the veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded."  38 
U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Secondly, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991).  Lastly, there must be evidence of a 
nexus or relationship between the in service injury or 
disease and the current disorder, as shown through medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the claimant in developing the facts pertinent 
to the claim, and the claim must fail.  Grivois.

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

The veteran contends, in essence, that he has a psychiatric 
disorder, to include an obsessive compulsive disorder, that 
is due to disease or injury incurred in or aggravated by 
service.

The service medical records show that, on enlistment 
examination in December 1988, the veteran was psychiatrically 
normal and he reported no complaint of nervous trouble of any 
sort.  However, on discharge examination in April 1996, the 
veteran indicated that he had had nervous trouble.  The 
examiner reported that the veteran related his nervous 
trouble to recent personal stress and that he had had 
increased episodes of anger and mild paranoia.  The veteran 
also reported that he had problems with anxiety.

In June 1996, two months after separation the veteran 
submitted a claim of entitlement to service connection for 
neurosis.

At a VA mental disorders examination in April 1997, the 
veteran was reported to have had problems with obsessive 
compulsiveness, problems with anger, and problems with mood 
changes related to irritability and mild depression.  The 
veteran also indicated that he had been performing various 
"checking rituals" since 1992, such as having the need to 
flick a light switch 10 to 12 times before leaving a room, 
repeated rechecking of locked doors, etc.  These rituals, 
caused by intrusive thoughts and images interfered with his 
ability to concentrate.  He reported frequent arguments and a 
good deal of his depression was reactive to the obsessive 
compulsive disorder as well as to his nonfunctional status in 
life.  Mental status examination revealed numerous obsessive 
compulsive symptoms along with irritability, mild to moderate 
depression and poor anger control.  He was diagnosed with an 
obsessive compulsive disorder.

The Board finds that, in light of this evidence, together 
with the fact that the claim of entitlement to service 
connection for neurosis was filed shortly after his discharge 
from service, the veteran's claim is plausible and capable of 
substantiation and, thus, well grounded within the meaning of 
38 U.S.C.A. § 5107.  See Watai v. Brown, 9 Vet. App. 441, 443 
(1996); Hampton v. Gober, 10 Vet. App. 481, 482 (1997).


ORDER

Evidence of a well-grounded claim of entitlement to service 
connection for a psychiatric disorder, to include an 
obsessive compulsive disorder, has been submitted.


REMAND

Because the claim of entitlement to service connection for a 
psychiatric disorder, to include an obsessive compulsive 
disorder, is well grounded, VA has a duty to assist the 
veteran in the development of facts pertaining to the claim.  
38 U.S.C.A. § 5107(a).  The Court has held that the duty to 
assist the claimant in obtaining and developing facts and 
evidence to support his claim includes obtaining all relevant 
medical records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.  In view of the totality of the clinical 
record, the Board finds that a medical opinion addressing the 
etiology of the veteran's claimed disorder should be obtained 
after all available medical records have been obtained and 
associated with the claims file.

The Board also concludes that an attempt should be made to 
secure the appellant's service record book in order to 
ascertain why the appellant was reduced in rank while in the 
Marine Corps.  In this regard, during his April 1997 VA 
examination the appellant reported that he was reduced 
because he was repeatedly tardy.  At this examination the 
veteran also asserted that his checking rituals still caused 
him to frequently be tardy at work.  Finally, the Board notes 
that while the veteran was awarded a meritorious mast while 
on active duty, it is notable that the appellant was never 
awarded a Good Conduct Medal.  As a Marine is eligible for 
this award after three years of good behavior and faithful 
service to the Corps, SECNAVINST 1650.1, the question arises 
whether an obsessive compulsive disorder was responsible for 
the appellant's failure to earn this medal.  Therefore, 
further development is in order.

Accordingly, the case must be REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran 
and request that he identify the 
specific names, addresses, and 
approximate dates of treatment for all 
health care providers, private and VA, 
from whom he has received treatment for 
a psychiatric disorder, to include an 
obsessive compulsive disorder, since 
service.  The veteran should also be 
asked to submit any contemporaneously 
recorded records that support his claim, 
including statements by individuals who 
personally witnessed in-service 
incidents demonstrating obsessive 
compulsiveness, or other such symptoms.  
When the requested information and any 
necessary authorization have been 
received, the RO should attempt to 
obtain copies of all pertinent records 
which have not already been obtained.

2.  The RO should contact the National 
Personnel Records Center and request a 
copy of the veteran's service record 
book.  In particular, the Board is 
interested in reviewing any evidence 
pertaining to the appellant's receipt of 
Captain's Mast, and any evidence 
pertaining to why he was not awarded a 
Good Conduct Medal.  Any 
contemporaneously created statements by 
the veteran should also be provided.  
All attempts to fulfill this development 
should be documented in the claims file.

3.  The veteran should then be scheduled 
for a VA psychiatric examination to 
determine the nature and etiology of any 
psychiatric disorder, to include an 
obsessive compulsive disorder.  The 
examiner must be provided with the 
claims folder for review in connection 
with his or her evaluation.  The 
examiner must review the veteran's 
entire claims file, including the 
service medical records.  The examiner 
should then comment on the presence of 
any current psychiatric disorder found 
on examination.  Finally, the examiner 
must provide an opinion as to whether it 
is at least as likely as not that the 
veteran currently has a psychiatric 
disorder, to include an obsessive 
compulsive disorder, that is 
etiologically related to a disease or 
injury incurred in or aggravated by 
service.  A complete rationale for the 
opinion must be provided.  The 
examination report should be typed.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the 
report is deficient in any manner, the 
RO must implement corrective procedures 
at once.

5.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for a psychiatric 
disorder, to include an obsessive 
compulsive disorder.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

